Case 1:20-cv-24487-PCH Document 1 Entered on FLSD Docket 10/30/2020 Page 1 of 12




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                      CASE NO.

   UNITED STATES OF AMERICA,

                         Plaintiff,

   vs.                                                                    JURY TRIAL DEMANDED

   APPROXIMATELY $9,854,646.81 SEIZED FROM WELLS
   FARGO ADVISORS ACCOUNT NUMBER 3700-8508 IN THE
   NAME OF KRONOS ENTERPRISES CORP.;

   APPROXIMATELY $6,968,670.01 SEIZED FROM WELLS
   FARGO ADVISORS ACCOUNT NUMBER 8950-0365 SEIZED
   IN THE NAME OF KRONOS ENTERPRISES CORP.;

   APPROXIMATELY $14,691,851.79 SEIZED FROM WELLS
   FARGO ADVISORS ACCOUNT NUMBER 4850-9732 IN THE
   NAME OF KRONOS ENTERPRISES CORP.;

   APPROXIMATELY $7,791,854.82 SEIZED FROM WELLS
   FARGO ADVISORS ACCOUNT NUMBER 7103-8027 IN THE
   NAME OF LEO JOSE D’AMATO;

   APPROXIMATELY $34,280.03 SEIZED FROM BANK OF
   AMERICA ACCOUNT NUMBER 89807164081 IN THE
   NAME OF NATALINO D’AMATO;

   APPROXIMATELY $746,950.98 SEIZED FROM BANK OF
   AMERICA ACCOUNT NUMBER 898095788895 IN THE
   NAME OF LEO JOSE D’AMATO; and

   APPROXIMATELY $5,897,975.66 SEIZED FROM TIGRESS
   FINANCIAL PARTNERS ACCOUNT NUMBER P82-004055,

                         Defendants in rem.
                                                                              /

                    VERIFIED COMPLAINT FOR FORFEITURE IN REM

         COMES NOW, Plaintiff, United States of America (the “United States”), by and through

  the undersigned Assistant United States Attorney, to allege upon information and belief as follows:
Case 1:20-cv-24487-PCH Document 1 Entered on FLSD Docket 10/30/2020 Page 2 of 12




     I.          INTRODUCTION

          1.       This is a civil action for forfeiture in rem, pursuant to 18 U.S.C. § 981(a)(1)(A),

  (1)(C), and the procedures set forth in Rule G of the Supplemental Rules for Admiralty or Maritime

  Claims and Asset Forfeiture Actions and the Federal Rules of Civil Procedure, to forfeit funds on

  deposit in bank accounts, and any interest accrued since their seizure, that constitute proceeds of

  foreign bribery offenses, property involved in money laundering or a conspiracy to commit money

  laundering, or property traceable to such property (“Defendant Accounts”). The Defendant

  Accounts are more fully described as:

          (i)      approximately $9,854,646.81 in U.S. currency from Wells Fargo Advisors account
                   number 3700-8508 in the name of Kronos Enterprises Corp. (“Defendant Account
                   1”);

          (ii)     approximately $6,968,670.01 in U.S. currency from Wells Fargo Advisors account
                   number 8950-0365 in the name of Kronos Enterprises Corp. (“Defendant Account
                   2”);

          (iii)    approximately $14,691,851.79 in U.S. currency from Wells Fargo Advisors
                   account number 4850-9732 in the name of Kronos Enterprises Corp. (“Defendant
                   Account 3”);

          (iv)     approximately $7,791,854.82 in U.S. currency from Wells Fargo Advisors account
                   number 7103-8027 in the name of Leo Jose D’Amato (“Defendant Account 4”);

          (v)      approximately $34,280.03 in U.S. currency from Bank of America account number
                   898071640481 in the name of Natalino D’Amato (“Defendant Account 5”)

          (vi)     approximately $746,950.98 in U.S. currency from Bank of America account
                   number 898095788895 in the name of Leo Jose D’Amato (“Defendant Account
                   6”); and

          (vii)    approximately $5,897,975.66 in U.S. currency from Tigress Financial Partners
                   account number P82-004055 in the name of Natalino D’Amato and Leo Jose
                   D’Amato Buonsenno (“Defendant Account 7”).




                                                    2
Case 1:20-cv-24487-PCH Document 1 Entered on FLSD Docket 10/30/2020 Page 3 of 12




     II.           JURISDICTION AND VENUE

            2.        This Court has jurisdiction over the subject matter. See 28 U.S.C. §§ 1345, 1355(a).

            3.        This Court has in rem jurisdiction over the Defendant Accounts. See 28 U.S.C. §§

  1345, 1355(a). The Defendant Accounts have been seized and are in the custody of the United

  States.

            4.        Venue for this action is proper in the Southern District of Florida because acts or

  omissions giving rise to the forfeiture occurred in this District. See 28 U.S.C. § 1355(b)(1).

     III.          FACTUAL ALLEGATIONS

                   A. Introduction

            5.        Petróleos de Venezuela, S.A. (“PDVSA”) is the state-owned and state-controlled

  oil company of Venezuela. PDVSA and its subsidiaries and affiliates are responsible for the

  exploration, production, refining, transportation, and trade in energy resources in Venezuela and

  provide funding for other operations of the Venezuelan government.

            6.        PDVSA has entered into joint ventures with foreign oil companies in the oil-rich

  Orinoco belt in Venezuela to leverage the expertise of the foreign oil companies (collectively, the

  “PDVSA Subsidiaries”). PDVSA maintains a majority stake in, and controls, the PDVSA

  Subsidiaries, and that control extends to the procurement process. The PDVSA Subsidiaries

  include the following entities:

            (i)       Petrocedeño S.A. (“Petrocedeño”), a joint venture between Total SA of France,
                      Equinor ASA (formerly Statoil) of Norway, and PDVSA;

            (ii)      Petropiar S.A. (“Petropiar”), a joint venture between Chevron Corporation of the
                      United States and PDVSA;

            (iii)     Petromonagas S.A. (“Petromonagas”), a joint venture between Rosneft Oil
                      Company of Russia and PDVSA;




                                                       3
Case 1:20-cv-24487-PCH Document 1 Entered on FLSD Docket 10/30/2020 Page 4 of 12




          (iv)      Petrolera Sinovensa S.A. (“Sinovensa”), a joint venture between China National
                    Petroleum Company and PDVSA; and

          (v)       Petromiranda S.A. (“Petromiranda”), a joint venture between five Russian oil
                    companies that make up the National Petroleum Consortium (Gazprom, Lukoil,
                    Rosneft, Surgutneftegas, and TNK-BP) and PDVSA.

          7.        Natalino D’Amato (“N. D’Amato”) and Leo D’Amato (“L. D’Amato”) (the

  “D’Amatos”) are dual citizens of Venezuela and Italy. The D’Amatos maintained personal and

  investment bank accounts at multiple banks in the Southern District of Florida.

          8.        N. D’Amato owned or controlled various Venezuelan companies that sold goods

  and services to the PDVSA Subsidiaries. These companies included the following: Venezolana

  de Mecanizado C.A. (“Vemeca”), Alpha Energy de Venezuela C.A. (“Alpha”), Industria Tecno

  Parts C.A. (“ITP”), and Industria Nacional de Goma C.A. (“ING”) (collectively, the “D’Amato

  Companies”).

          9.        L. D’Amato held the position of Vice President of Vemeca.

          10.       Kronos Enterprises Corp. (“Kronos”) is a personal investment company

  incorporated in St. Kitts and Nevis of which N. D’Amato and L. D’Amato each own and control

  fifty percent.

          11.       Venezuelan Official 1 was a senior procurement official at Petromonagas between

  in or around 2011 and in or around March 2015, and a senior procurement official at Petrocedeño

  between in or around March 2015 and in or around December 2017.

          12.       Venezuelan Official 2 was a procurement analyst at Petrocedeño between in or

  around 2014 and in or around 2017.

                 B. Bribes for Procurement Contracts Scheme

          13.       N. D’Amato unlawfully offered things of value to Venezuelan officials working at

  the PDVSA Subsidiaries in exchange for the officials’ assistance in getting procurement contracts,

                                                    4
Case 1:20-cv-24487-PCH Document 1 Entered on FLSD Docket 10/30/2020 Page 5 of 12




  many of which were inflated. The officials also assisted the D’Amato Companies in obtaining

  inside information about contract solicitations, and securing payment on the contracts.

         14.     The D’Amato Companies maintained this ongoing relationship based upon these

  bribe payments beginning in at least 2013. The D’Amato Companies consistently made bribe

  payments, and, as a result, the PDVSA Subsidiaries reliably awarded them contracts. But for

  the agreement to pay bribes, most of these contracts would not have been awarded.

         15.     Between in or around 2013 and in or around 2017, each of the D’Amato

  Companies, Vemeca, Alpha, ITP and ING, had a bank account at Mercantil Bank in the Southern

  District of Florida, for which N. D’Amato had signature authority at all relevant times

  (collectively, the “Mercantil Accounts”). L. D’Amato had signature authority for the Mercantil

  Accounts in the name of Vemeca, ITP and ING beginning in or around December 2015.

         16.     The four Mercantil Accounts were used both to receive payments from the PDVSA

  Subsidiaries and to make bribe payments to the Venezuelan officials.

         17.     Between in or around 2013 and in or around 2017, wire transfers were sent from

  the D’Amato Companies totaling more than $160 million in U.S. currency to be made from bank

  accounts of the PDVSA Subsidiaries to the Mercantil Accounts, including:

         (i)     a total of approximately $99.8 million from Petrocedeño;

         (ii)    a total of approximately $34.4 million from Petropiar;

         (iii)   a total of approximately $15.5 million from Petromonagas;

         (iv)    a total of approximately $11.3 million from Sinovensa; and

         (v)     a total of approximately $1 million from Petromiranda.

         18.     Bribes were paid from the Mercantil Accounts to Venezuelan officials who

  influenced the award or payment of contracts for each of the PDVSA Subsidiaries.



                                                  5
Case 1:20-cv-24487-PCH Document 1 Entered on FLSD Docket 10/30/2020 Page 6 of 12




         19.      For example, in or around May 2015, N. D’Amato offered to pay Venezuela

  Official 1 approximately $1 million in exchange for Venezuelan Official 1’s assistance in awarding

  Petrocedeño contracts to the D’Amato Companies and affording the D’Amato Companies other

  business advantages. Payments of at least $1 million were subsequently made for the benefit of

  Venezuelan Official 1 in Panama from certain Mercantil Accounts in the Southern District of

  Florida.

         20.      Venezuelan Official 1 provided N. D’Amato with advanced notice of contract

  solicitations at Petrocedeño, coordinated with other Venezuelan officials to ensure that contract

  bids by the D’Amato Companies were accepted by Petrocedeño, and ensured that payment were

  expedited to the D’Amato Companies.

         21.      From in or around November 2014 through in or around December 2017, wire

  transfers totaling at least $800,000 were made for the benefit of Venezuelan Official 2 from certain

  Mercantil Accounts in the Southern District of Florida to a corporate account controlled by

  Venezuelan Official 2 in the United States and Panama.

         22.      Venezuelan Official 2 notified N. D’Amato of upcoming procurement needs of

  Petrocedeño and assisted in the composition of the bid to ensure that the D’Amato Companies had

  an advantage over other bidders.

               C. Laundering of Proceeds

         23.      From in or around 2013 until on or about December 19, 2017, the four Mercantil

  Accounts were primarily funded by payments from the PDVSA Subsidiaries and maintained a

  positive balance. The Mercantil Accounts subsequently funded other accounts controlled by the

  D’Amatos and the D’Amato Companies. In sum, the Mercantil Accounts, funded, directly or

  indirectly the Defendant Accounts, as follows:



                                                   6
Case 1:20-cv-24487-PCH Document 1 Entered on FLSD Docket 10/30/2020 Page 7 of 12




     Defendant Approximate Dates          Direct and Indirect Transfers from Mercantil Accounts
     Account
          1        December 12, 2016 • Approximately $11.5 million from a Wells Fargo account in
                        through         the name of Vemeca, which received approximately $19
                   September 21, 2018   million from the Mercantil Accounts,
                                      • Approximately $8.7 million from a Mercantil Bank account
                                        in the name of Kronos, funded by a different Mercantil Bank
                                        account in the name of Kronos, which received approximately
                                        $8.8 million from the Mercantil Accounts,
                                      • Approximately $8.2 million from a Mercantil Bank account
                                        in the name of N. D’Amato and L. D’Amato, which received
                                        approximately $10 million from the Mercantil Accounts,
                                      • Approximately $3.1 million from Defendant Account 3,
                                        which was funded by a Wells Fargo account in the name of
                                        Vemeca and Defendant Account 1, and
                                      • Approximately $2.2 million from the ITP Mercantil Account
          2        September 18, 2018   Approximately $7 million from Defendant Account 1
          3        February 10, 2017 • Approximately $4 million from a Wells Fargo account in the
                        through        name of Vemeca, and
                   November 17, 2017 • Approximately $5.4 million from Defendant Account 1
          4          March 10, 2017     • Approximately $1.5 million from Defendant Account 1, and
                        through         • Approximately $230,000 from Defendant Account 3
                   September 30, 2018
          5           June 15, 2016     • Approximately $3 million from the ITP Mercantil Account,
                         through          and
                      April 28, 2017    • Approximately $75,000 from the Vemeca Mercantil
                                          Account
          6         February 16, 2018   Approximately $3 million from Defendant Account 5
          7        September 27, 2017   Approximately $7.2 million from a Titleist Asset Management
                        through         account in the name of N. D’Amato and L. D’Amato, which
                   November 8, 2017     received approximately $4.9 million from the Mercantil
                                        Accounts


         24.     On or about February 22, 2019, the Defendant Accounts were seized pursuant to a

  judicial seizure warrant.




                                                7
Case 1:20-cv-24487-PCH Document 1 Entered on FLSD Docket 10/30/2020 Page 8 of 12




     IV.         BASIS FOR FORFEITURE

           25.     Pursuant to 18 U.S.C. § 981(a)(1)(A), “[a]ny property, real or personal, involved in

  a transaction or attempted transaction in violation of [18 U.S.C. §§ 1956 and 1957], or any property

  traceable to such property” is subject to forfeiture to the United States.

           26.     Pursuant to 18 U.S.C. § 981(a)(1)(C), “[a]ny property, real or personal, which

  constitutes or is derived from proceeds traceable to any violation of . . . any offense constituting

  ‘specified unlawful activity’ . . . , or a conspiracy to commit such offense” is subject to forfeiture

  to the United States.

           27.     Pursuant to 18 U.S.C. § 1956(a)(1)(A)(i), it is a federal crime, “knowing that the

  property involved in a financial transaction represents the proceeds of some form of unlawful

  activity, [to] conduct or attempt[] to conduct such a financial transaction which in fact involved

  the proceeds of specified unlawful activity . . . with the intent to promote the carrying on of

  specified unlawful activity[.]” Pursuant to 18 U.S.C. § 1956(a)(2)(A), it is a federal crime to

  “transport[], transmit[], or transfer[], or attempt[] to transport, transmit, or transfer a monetary

  instrument or funds from a place in the United States to or through a place outside the United

  States or to a place in the United States from or through a place outside the United States . . . with

  the intent to promote the carrying on of specified unlawful activity[.]”

           28.     Pursuant to 18 U.S.C. § 1957, it is a federal crime to “knowingly engage[] or

  attempt[] to engage in a monetary transaction in criminally derived property of a value greater than

  $10,000 and is derived from specified unlawful activity[.]”

           29.     Pursuant to 18 U.S.C. § 1956(h), it is a federal crime to conspire to commit any

  offense in violation of 18 U.S.C. § 1956 or 1957.




                                                    8
Case 1:20-cv-24487-PCH Document 1 Entered on FLSD Docket 10/30/2020 Page 9 of 12




         30.     A “specified unlawful activity” is defined in 18 U.S.C. § 1956(c)(7)(B)(iv) to

  include, among other things, with respect to a financial transaction occurring, in part, in the United

  States, a foreign offense involving bribery of a public official, and the misappropriation, theft, or

  embezzlement of public funds by or for the benefit of a public official.

         31.     Bribery of a public official is a criminal offense in Venezuela under the Law

  Against Corruption published in the Venezuelan Official Gazette, or Gaceta Oficial, on November

  19, 2014.

                                          FIRST CLAIM
                                Proceeds of Foreign Bribery Offenses
                                     (18 U.S.C. § 981(a)(1)(C))

         32.     The factual allegations in paragraphs 1 to 31 are re-alleged and incorporated by

  reference herein.

         33.     As set forth above, the Defendant Accounts constitute or were derived from

  proceeds traceable to a foreign offense involving bribery of a public official, or a conspiracy to

  commit such offense that occurred, in part, that occurred, in part, in the United States.

         34.     Accordingly, the Defendant Accounts are subject to forfeiture to the United States

  pursuant to 18 U.S.C. § 981(a)(1)(C).

                                        SECOND CLAIM
                       Property Involved in Money Laundering Conspiracy
                                    (18 U.S.C. § 981(a)(1)(A))

         35.     The factual allegations in paragraphs 1 to 31 are re-alleged and incorporated by

  reference herein.

         36.     As set forth above, the Defendant Accounts were involved in transactions or

  attempted transactions in a conspiracy to commit money laundering in violation of 18 U.S.C.




                                                    9
Case 1:20-cv-24487-PCH Document 1 Entered on FLSD Docket 10/30/2020 Page 10 of 12




  § 1956(a)(1), (a)(2) or 1957, all in violation of 18 U.S.C. § 1956(h), or constitute property traceable

  to such property.

         37.     According, the Defendant Accounts are subject to forfeiture to the United States

  pursuant to 18 U.S.C. § 981(a)(1)(A).

                                         THIRD CLAIM
               Property Involved in Laundering Transactions Greater than $10,000
                                    (18 U.S.C. § 981(a)(1)(A))

         38.     The factual allegations in paragraphs 1 to 31 are re-alleged and incorporated by

  reference herein.

         39.     As set forth above, the Defendant Accounts were involved in transactions or

  attempted transactions in property of a value greater than $10,000 that was derived from specified

  unlawful activity in violation of 18 U.S.C. § 1957, or constitutes property traceable to such

  property.

         40.     Accordingly, the Defendant Accounts are subject to forfeiture to the United States

  pursuant to 18 U.S.C. § 981(a)(1)(A).

         WHEREFORE, Plaintiff, the United States of America requests that: that the Clerk of the

  Court issue warrants for arrest of the Defendant Accounts; that notice of this action be provided to

  persons known or thought to have an interest in or right against the Defendant Accounts; that the




                                                    10
Case 1:20-cv-24487-PCH Document 1 Entered on FLSD Docket 10/30/2020 Page 11 of 12




  Defendant Accounts be forfeited and condemned to the United States; and such other and further

  relief as this Honorable Court may deem just, necessary, and proper.

                                                      Respectfully submitted,

                                                      ARIANA FAJARDO ORSHAN
                                                      UNITED STATES ATTORNEY



                                              BY:
                                                      Adrienne E. Rosen
                                                      Assistant United States Attorney
                                                      Court ID No. A5502297
                                                      U.S. Attorney’s Office
                                                      99 NE 4th Street, 7th Floor
                                                      Miami, Florida 33132-2111
                                                      Tel: (305) 961-9338
                                                      Fax: (305) 536-4089
                                                      Adrienne.Rosen@usdoj.gov




                                                 11
Case 1:20-cv-24487-PCH Document 1 Entered on FLSD Docket 10/30/2020 Page 12 of 12
